Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
	The amendment filed on 4/13/2022 has been fully considered. Claims 1, 2 , 4, 5, 6, 7, 10 – 15,   and 17 were amended. Claims 3, 16, 18 and 20 were cancelled. Claims 1-2, 4-15, 17 and 19 have been examined on the merits.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15 and all dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant recites “first fabric having a limited four way stretch, each of the plurality of first garments panels forming one of a plurality of major portions of the garment” and “a plurality of second garment panels each made using a second fabric not having limited four way stretch”. The originally filed disclosure does not support the claimed recitation with respect to the panels each being made using limited and not limited four way stretch.  Paragraph 16 of applicants originally filed disclosure teaches the meaning of both two way and four way stretch, and further that “four way stretch refers to when a fabric can stretch in both the horizonal and vertical directions” but fails to recite that the first fabric panel is formed of limited four way stretch.  Further, the originally filed disclosure fails to provide a recitation of the second panel is a fabric that does not limit four way stretch. Appropriate correction required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 and all dependent claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Applicant recites “second fabric not having limited four-way stretch”.  Applicants specification has not defined  “limited four way stretch”. Or what “not having” limited four way stretch is. It is unclear how four way stretch can be unlimited?  A fabric cannot stretch indefinitely, or without limits. It is unclear how the fabric structure of the second panel is limitless. Appropriate clarification is required.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 13 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Smith (US 2016/0135512). As best understood,  The device of Smith discloses, 
A garment, comprising:
A plurality of limited-stretch four way stretch garment panels (20, 30, para 0003) each forming one of a plurality of major portions of the garment (20, 30), each limited-stretch garment panel having a pattern defined with a plurality of seam edges (at 26, 36); and

A plurality of second garment panels (40, 50, para 003),  each made using a second fabric not having a limited four way stretch (para 0036), wherein each of the plurality of first garment panels are sewn together (26, 36) to include ones of the second garment panels at preselected portions of preselected seam edges (figure 1). 

With respect to claim 2, wherein each of the plurality of second garment panels has a  stretch percentage (Claims 6 and 7) that is at least double a first stretch percentage of each of the limited-stretch garment panels. It is noted that the prior art teaches non stretch, non-elastic panels. Therefore, the first stretch percentage as claimed, would be 0%, the 5% and less that 40% are at least double 0%. 



	With respect to claim 13, one of the plurality of garment panels is a front panel (20); and one of the plurality of stretch panels is a rear panel(50, it is noted that at least a portion of 50 is location on a rear side of the garment, Figure 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4, 5, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Blakely (US 2015/0196067). The device of Smith substantially discloses the claimed invention, including that the garment panels can be made from either woven or knit fabrics (para 30) but is silent to the user of a woven and knit fabrics in combination.

With respect to claim 4, the device of Blakely teaches wherein first fabric is a woven fabric (210, described as a woven fabric), and the second fabric is a knit fabric (205, as a knit stretch fabric).  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the woven and knit fabrics in combination as taught by Blakely in order to provide improve fit and stretch in desired areas (para 0005). 
With respect to claim 5, the device of Smith discloses plurality of first garment panels comprising at least a first pair of corresponding major portions (20, 30), each of the first pair of corresponding major portions having a pair of side seams (26, 36), each of the pair of side seams disposed on an opposite edge of the respective major portion (Figure 4, Figure 1), wherein each one of a first pair of the plurality of the second garment panels (40, 50) is affixed between a respective pair of the side seams of corresponding major portions.

The device of Smith teaches that the elasticity can range from 2%-at least 50% (para 0035) but does not specifically recite,
With respect to claim 10, the woven  fabric has a fabric stretch percentage that does not exceed 15 percent.
With respect to claim 11, second knit fabric has a fabric stretch percentage that exceeds 15 percent.

With respect to claim 12, wherein the knit fabric has a stretch percentage that is double a first stretch percentage of the woven fabric.
However, a person having ordinary skill in the art the time the invention was effectively filed would have understood that through routine experimentation. It would have been obvious to a person having ordinary skill in the art to find the optimal range of 2 to eight inches, since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). The device of Smith teaches variable ranges of elasticity in the fabric, and a person having ordinary skill in the art would have understood that varying the relative stretch percentages of the stretch panels to have, exceeding 15%, does not exceed 15%, and double the stretch percentage of the first fabric, would allow for optimal flexibility and range of motion depending on the use and desired stretch that is desired. 


Claims 6, 8, 9, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Blakey, as applied above,  and in view of Chatfield (US 2,639,708).  
The modified device of Smith substantially discloses the claimed invention but is lacking the shoulder seam and inserts 
With respect to claim 6, the device of Chatfield discloses,
 each of the first pair of corresponding major portions further including at least a first pair of shoulder seams (70, 80), each of the first pair of shoulder seams disposed on a top edge of the corresponding major portion and separated by a neckline portion (Figure 5), wherein each one of a second pair of the plurality of the second garment panels (52) is affixed between the first pair of shoulder seams of corresponding first pair of major portions.	
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed, to utilize the elastic shoulder panels taught by Chatfield in order to provide improved movement of the arms so that the garment doesn’t bind (Column 2, lines 35-40). 


With respect to claim 8, the device of Smith discloses wherein the woven fabric comprises a natural fiber, a synthetic fiber, or a blend of natural and synthetic fibers (para 0032)

With respect to claim 9, wherein the natural fiber comprises wool, silk, cashmere, cotton, linen, or mohair. (Para 0032). 
With respect to claim 14, the device of Chatfield teaches at least one pair of additional second garment panels (52) affixed between the front panel and the rear panel.
Claims, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2016/0135512) and Blakely in further  view of Chatfield (US 2,639,708), as best understood, 

The device of Smith discloses,
With respect to claim 15, a plurality of garment panels (20, 30) each made using the first fabric having a limited four way stretch characteristic (para 0003), including:


A plurality of second garment panels (40, 50) each made using a knot having limited four way stretch,  fabric (para 003), the second fabric not having a limited stretch characteristic, including:

Each one of a first pair of the plurality of second garment panels is affixed between the corresponding side seams of the front and rear panels (Figure 4, 40, 50); and
The device of Smith substantially discloses the claimed invention, including that the garment panels can be made from either woven or knit fabrics (para 30) but is silent to the user of a woven and knit fabrics in combination.

The device of Blakely teaches wherein first fabric is a woven fabric (210, described as a woven fabric), and the second fabric is a knit fabric (205, as a knit stretch fabric).  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the woven and knit fabrics in combination as taught by Blakely in order to provide improve fit and stretch in desired areas (para 0005). 

The device of Smith substantially discloses the claimed invention but is silent with respect to the panels and  seams at the shoulder location, and a second pair of elastic panels at the shoulder seam.

The device of Chatfield discloses
a front panel (50)  having a neckline seam edge (Figure 5) and a pair of shoulder seam edges (70, Figure 5) on opposite sides of the neckline seam edge along a top edge of the front panel, a pair of side seam edges (down the sides) on corresponding side edges of the front panel, and a pair of arm seam edges (64)connecting respective side seam edges to respective shoulder seam edges (70,), formed across opposite top corner portions of the front panel;

a rear panel (60) having a neckline seam edge, a pair of shoulder seam edges (80) corresponding to the shoulder seam edges on the front panel along a top edge of the rear panel, a pair of side seam edges (under the arms, on each side) corresponding to the side seam edges on the front panel, and a pair of arm seam edges (64) corresponding to the shoulder seam edges on the front panel; and

Each one of a second pair of the stretch panels (52) is affixed between the corresponding shoulder seams of the front and rear panels (Figure 5). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed, to utilize the elastic shoulder panels taught by Chatfield in order to provide improved movement of the arms so that the garment doesn’t bind (Column 2, lines 35-40). 

	With respect to claim 19, the plurality of second garment panels include a pair of sleeves (49) each having a generally cylindrical shape and each having a pair of underarm seam edges (lower portion of 64), each of the sleeves affixed to respective arm seam edges of the front and rear panels (figure 4). 


Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Blakely and Chatfield as applied above, in further view of Bindler (US 3,137,860). The modified device of Smith substantially discloses the claimed invention but is lacking a third pair of elastic panels. The modified device of Smith teaches,


With respect to claim 7,  
 each of the first pair of corresponding major portions further including a pair of arm openings (Chatfield, at sleeves)  disposed on opposite edges of the corresponding major portions between a respective one of the pair of side seams and the respective one of the first pair of shoulder seam ( Chatfield, Figure 4), the first garment panels further comprising a second pair of major portions, each of the second pair of corresponding major portions is formed as a sleeve (Chatfield, 49)  and affixed to respective one of a pair of arm openings, each of the second pair of corresponding major portions having a pair of underarm seams (lower part of 64), 
The modified device of Smith substantially discloses the claim invention but is lacking the third pair of stretch panels, the device of Bindler teaches 
wherein each one of a third pair of the plurality of the second garment panels (23, 24) is affixed between the respective ones of the pair of underarm seams of respective ones of the second pair of major portions.
It would have been obvious to a person having ordinary skill in the art to utilize the third pair of stretch panels as taught by Bindler in order to provide improved movement for sporting activities (Column 1, lines 1-10). 

With respect to claim 17, the garment panels include a pair of sleeve panels (Chatfield 49) each having a generally cylindrical shape and each having a pair of underarm seam edges (Chatfield., lower portion 64), each of the sleeve panels affixed to respective arm seam edges of the front and rear panels (Chatfield, Figure 4); and

The modified device of Smith substantially discloses the claim invention but is lacking the third pair of stretch panels, the device of Bindler teaches 
wherein each one of a third pair of the plurality of the stretch panels (23, 24) is affixed between the underarm seams of respective ones of the second pair of major portions.
It would have been obvious to a person having ordinary skill in the art to utilize the third pair of stretch panels as taught by Bindler in order to provide improved movement for sporting activities (Column 1, lines 1-10). 




Response to Arguments
Applicant's arguments filed on  4/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that the device of Smith fails to recites a first fabric having limited four ways stretch.  The device of Smith teaches a non stretch material, therefore it does not have stretch and would meet the limitation of limited for way stretch.  The device of Smith does teach a fabric having a varying degree of mechanical ease, but having various degrees of ease not mean that it is not limited in stretch. Actually, the opposite is true the construction of the fabric (loops, interlacing of yarns) limits ease by virtue of the construction. Having more ease in a specific direction does not mean there is no limit on ease.  The claims do not require that the ease is the same in four directions. The prior art teaches a non stretch fabric and meets the limitation of limited for way stretch, since it clearly states that there is no stretch. 
Further applicant argues the device of Smith fails to teach a second fabric not having limited four way stretch. As discussed above, it is not clear how the stretch of fabric can be without limit. However, the device of Smith teaches that the second fabric panels can be formed in a knit configuration with lycra fibers, and in that combination would have as best understood unlimited four way stretch. 
In response to applicant's argument that the device of Smith is intended to be used a foundation garment, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that having more stretch in a single direction would teach away from a four way stretch. There is no recitation in Smith, that states that the fabric is not stretchable in a single direction. Smith only recites it is more stretchable in a specific (and various) directions. The ability to be more stretchable in a direction such as along the horizontal axis, does not preclude stretch along the vertical axis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732